Citation Nr: 1619772	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  15-46 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner Simpson, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The jurisdiction of this appeal is now with the Baltimore, MD regional RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In a March 2016 letter, the Veteran's attorney has requested a three-way video conference hearing before the Board.  Thus, a remand is necessary in order to schedule the Veteran for a three-way video conference hearing as requested.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  If such accommodations are possible, the RO should arrange for a videoconference hearing with a Veterans Law Judge and the Veteran's representative located at the Nashville RO.  If the Baltimore RO is unable to make such arrangements, the Veteran and his representative should be so notified and a hearing should be scheduled at the Baltimore RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with the Board that is coordinated with the Nashville, Tennessee RO to permit the Veteran's representative to participate.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the file should be returned to the Board in accordance with appellate procedures.  

If the 3-way conference is not possible, the Veteran and his representative should be so informed well in advance of the hearing date.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

